Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-9, 11-13, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 5, 8, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1608879 in view of XI et al. (US 20190140784 with support by provisional app. 62334762 filed on 05/11/2016), TAKAHASHI et al. (US 20150264585), and TANG (US 20190115939).

Regarding claim 1, 9, R1-1608879 teaches a terminal capable of data transmission and reception in a communication system (section 2, UE), the terminal comprising: 
a transceiver configured to transmit and receive signals to and from a first base station and a second base station (section 2, 3, SIB and L3 signaling, and data from eNnodeB either on turbo or LDPC coding as first or second channel coding scheme and in dual of LTE and RN, LTE using turbo and NR using combination turbo and LDPC, implicitly indicating the eNodeB for LTE and eNodeB for NR); and a controller configured to:
perform encoding or decoding of data to be transmitted to or received from the second base station (section 2, 3, SIB and L3 signaling, and data from eNnodeB either on turbo or LDPC coding as first or second channel coding scheme and in dual of LTE and NR, LTE using turbo (encoding or decoding) and NR using combination turbo and LDPC (encoding or decoding)),
perform encoding or decoding data to be transmitted to or received from the first base station by using a first channel coding scheme (section 2, alternative 1 discloses the use of Turbo or LDPC codes to encode/decode data, whereby Turbo or LDPC is considered to be a first channel code), 
receive, from the first base station via the transceiver, information on identifying a second channel coding scheme (section 2,  Alternative 1, the second channel coding scheme is considered to be Turbo or LDPC coding; the MCS for transmisison is considered to be information on second channel coding because it triggers the switching between first and second channel coding), and 
perform encoding or decoding of data to be transmitted to or received from the first base station by using the second channel coding scheme determined based on the information for identifying the second channel coding scheme and a service provided to the terminal (section 2, the second channel coding scheme is considered to be Turbo or LDPG coding for eMBB and it is indicated by the MCS), 
wherein the service provided to the terminal includes at least one of an enhanced mobile broadband (eMBB), an ultra reliable and low latency communication (URLLC), or a massive machine type communication (mMTC) (section 2, 3, eMBB),
wherein the first base station is associated with a fifth generation (5G) communication system, and the second base station is associated with a fourth generation (4G) communication system (section 2, 3, SIB and L3 signaling, and data from eNnodeB either on turbo or LDPC coding as first or second channel coding scheme and in dual of LTE (4G) and NR (5G), LTE using turbo (encoding or decoding) and NR using combination turbo and LDPC (encoding or decoding)),
wherein the second channel coding scheme is different from the first channel coding scheme (section 2, 3, SIB and L3 signaling, and data from eNnodeB either on turbo or LDPC coding as first or second channel coding scheme and in dual of LTE (4G) and NR (5G), LTE using turbo (encoding or decoding) and NR using combination turbo and LDPC (encoding or decoding)) and each of the first channel coding scheme and the second channel coding scheme is based on one of a turbo code, a low-density parity-check (LDPC) code, or a polar code (section 2, turbo or LDPC coding, Polar).
However, R1-1608879 does not teach receive information for identifying a second channel coding scheme, perform encoding or decoding using the second channel coding scheme based on the information for identifying the second channel coding scheme; 
wherein the information for identifying the second channel coding scheme includes first information indicating one of a coding scheme among the turbo code, the LDPC code and the polar code, second information on a code rate corresponding to the coding scheme indicated by the first information.
But, XI et al. (US 20190140784) in a similar or same field of endeavor teaches receive information for identifying a second channel coding scheme (par. 200), perform encoding or decoding using the second channel coding scheme based on the information for identifying the second channel coding scheme (par. 200); wherein the information for identifying the second channel coding scheme includes first information indicating one of a coding scheme among the turbo code, the LDPC code and the polar code (table 2, par. 200, LDPC, TURBO, POLAR), second information on a code rate corresponding to the coding scheme indicated by the first information (table 2, par. 200, LDPC, TURBO, POLAR with corresponding rate).

The motivation would have been to provide network controlling the encoding or decoding to use and reduce the work on the terminal. 
However, R1-1608879 does not teach the information includes third information indicating one or more codes used among a plurality of codes according to the coding scheme.
But, TAKAHASHI et al. (US 20150264585) in a similar or same field of endeavor teaches the information includes third information indicating one or more codes used among a plurality of codes according to the coding scheme (par. 34, 35, the control information including coding rate information and the modulation or modulation coding scheme, which the corresponding turbo or LDPC is used).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKAHASHI in the system of R1-1608879 and XI to provide control signaling with additional modulation coding scheme indicating.
The motivation would have been to provide network further control of the MCS of the channel to optimize the resource and the quality of the channel. 
However, R1-1608879 does not explicitly teach wherein the second channel coding scheme is changed from the first channel coding scheme based on the service provided to the terminal.
(par. 79, 80, 95), wherein the service provided to the terminal includes at least one of an enhanced mobile broadband (eMBB), an ultra reliable and low latency communication (URLLC), or a massive machine type communication (mMTC) (par. 79, 97).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TANG in the system of R1-1608879 and XI and TAKAHASHI to determine coding scheme based on service.
The motivation would have been to meet requirement for transmitting different data. 


Regarding claim 4, 12, R1-1608879 teaches the terminal of claim 9, wherein the first channel coding scheme is configured in advance between the terminal and the first base station (section 2, Turbo coding as the default).

Regarding claim 5, R1-1608879 teaches a method of data transmission and reception performed by a first base station in a communication system, the method comprising: 
encoding or decoding data to be transmitted to or received from a terminal by using a first channel coding scheme (section 2, alternative 1 discloses the use of Turbo or LDPC codes to encode/decode data, whereby Turbo or LDPC is considered to be a first channel code); 
transmitting information on a second channel coding scheme to the terminal (section 2,  Alternative 1, the second channel coding scheme is considered to be Turbo or LDPC coding; the MCS for transmission is considered to be information on second channel coding because it triggers the switching between first and second channel coding); and 
encoding or decoding data to be transmitted to or received from the terminal by using the second channel coding scheme is notified to the terminal via information indicating the second channel coding scheme and a service provided to the terminal (section 2,  Alternative 1, the second channel coding scheme is considered to be Turbo or LDPC coding; the MCS is considered to be information on second channel coding because it triggers the switching between first and second channel coding), 
(section 2, 3, eMBB),
wherein the first base station is associated with a fifth generation (5G) communication system, and the second base station is associated with a fourth generation (4G) communication system (section 2, 3, SIB and L3 signaling, and data from eNnodeB either on turbo or LDPC coding as first or second channel coding scheme and in dual of LTE (4G) and NR (5G), LTE using turbo (encoding or decoding) and NR using combination turbo and LDPC (encoding or decoding)),
wherein the second channel coding scheme is different from the first channel coding scheme (section 2, 3, SIB and L3 signaling, and data from eNnodeB either on turbo or LDPC coding as first or second channel coding scheme and in dual of LTE (4G) and NR (5G), LTE using turbo (encoding or decoding) and NR using combination turbo and LDPC (encoding or decoding)) and each of the first channel coding scheme and the second channel coding scheme is based on one of a turbo code, a low-density parity-check (LDPC) code, or a polar code (section 2, turbo or LDPC coding, Polar).
However, R1-1608879 does not teach transmitting information for identifying a second channel coding scheme to the terminal; the second channel coding scheme based on the information for identifying the second channel coding scheme;
wherein the information for identifying the second channel coding scheme includes first information indicating one of a coding scheme among the turbo code, the 
But, XI et al. (US 20190140784) in a similar or same field of endeavor teaches transmitting information for identifying a second channel coding scheme to the terminal (par. 200), the second channel coding scheme based on the information for identifying the second channel coding scheme (par. 200); wherein the information for identifying the second channel coding scheme includes first information indicating one of a coding scheme among the turbo code, the LDPC code and the polar code (table 2, par. 200, LDPC, TURBO, POLAR), second information on a code rate corresponding to the coding scheme indicated by the first information (table 2, par. 200, LDPC, TURBO, POLAR with corresponding rate).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by XI in the system of R1-1608879 to provide signaling indicating to use turbo or LDPC.
The motivation would have been to provide network controlling the encoding or decoding to use and reduce the work on the terminal. 
However, R1-1608879 does not teach the information includes third information indicating one or more codes used among a plurality of codes according to the coding scheme.
But, TAKAHASHI et al. (US 20150264585) in a similar or same field of endeavor teaches the information includes third information indicating one or more codes used among a plurality of codes according to the coding scheme (par. 34, 35, the control information including coding rate information and the modulation or modulation coding scheme, which the corresponding turbo or LDPC is used).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TAKAHASHI in the system of R1-1608879 and XI to provide control signaling with additional modulation coding scheme indicating.
The motivation would have been to provide network further control of the MCS of the channel to optimize the resource and the quality of the channel. 
However, R1-1608879 does not explicitly teach wherein the second channel coding scheme is changed from the first channel coding scheme based on the service provided to the terminal.
But, TANG (US 20190115939) in a similar or same field of endeavor teaches wherein the second channel coding scheme is changed from the first channel coding scheme based on the service provided to the terminal (par. 79, 80, 95), wherein the service provided to the terminal includes at least one of an enhanced mobile broadband (eMBB), an ultra reliable and low latency communication (URLLC), or a massive machine type communication (mMTC) (par. 79, 97).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TANG in the system of R1-1608879 and XI and TAKAHASHI to determine coding scheme based on service.
The motivation would have been to meet requirement for transmitting different data. 

Regarding claim 8, R1-1608879 teaches the method of claim 5, wherein the first channel coding scheme is configured in advance between the terminal and the first base station (section 2, Turbo coding as the default).

Claims 3, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1608879, XI et al. (US 20190140784 with support by provisional app. 62334762 filed on 05/11/2016), TAKAHASHI et al. (US 20150264585), and TANG (US 20190115939) as applied to claims 1, 5, 9 above, and further in view of XU et al. (US 20200083944 with foreign application 201510627206.1 filed on 09/25/2015).

Regarding claim 3, 11, R1-1608879 does not teach the terminal of claim 9, wherein the information for identifying the second channel coding scheme is received via higher layer signaling.
But, XU et al. (US 20200083944) in a similar or same field of endeavor teaches wherein the information for identifying the second channel coding scheme is received (par. 81, higher layer configuration signaling message including channel coding type indication information indicates LDPC code, turbo code).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by XU in the system of R1-1608879, XI, and TAKAHASHI to provide high layer signaling indicating to use turbo or LDPC.
The motivation would have been to provide network controlling the encoding or decoding to use and reduce the work on the terminal. 


Regarding claim 7, R1-1608879 does not teach the method of claim 5, wherein the information for identifying the second channel coding scheme is received via higher layer signaling.
But, XU et al. (US 20200083944) in a similar or same field of endeavor teaches wherein the information for identifying the second channel coding scheme is received via higher layer signaling (par. 81, higher layer configuration signaling message including channel coding type indication information indicates LDPC code, turbo code).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by XU in the system of R1-1608879, XI, and TAKAHASHI to provide high layer signaling indicating to use turbo or LDPC.
. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1608879 in view of KUBOTA et al. (US 20170064601), XI et al. (US 20190140784 with support by provisional app. 62334762 filed on 05/11/2016), TAKAHASHI et al. (US 20150264585), and TANG (US 20190115939).

Regarding claim 13, R1-1608879 teaches a first base station capable of data transmission and reception in a communication system, the first base station comprising: a transceiver configured to transmit and receive signals to and from a terminal (section 2, 3, SIB and L3 signaling, and data from eNnodeB either on turbo or LDPC coding as first or second channel coding scheme and in dual of LTE and RN, LTE using turbo and NR using combination turbo and LDPC, implicitly indicating the eNodeB for LTE and eNodeB for NR); and a controller configured to: perform encoding or decoding data to be transmitted to or received from the terminal by using a first channel coding scheme (section 2, alternative 1 discloses the use of Turbo or LDPC codes to encode/decode data, whereby Turbo or LDPC is considered to be a first channel code), 
transmit, to the terminal via the transceiver, information on a second channel coding scheme to the terminal (section 2,  Alternative 1, the second channel coding scheme is considered to be Turbo or LDPC coding; the MCS for transmission is considered to be information on second channel coding because it triggers the switching between first and second channel coding), and perform encoding or decoding data to be transmitted to or received from the terminal by using a second channel coding scheme (section 2, the second channel coding scheme is considered to be Turbo or LDPG coding and it is indicated by the MCS), 
wherein the service provided to the terminal includes at least one of an enhanced mobile broadband (eMBB), an ultra reliable and low latency communication (URLLC), or a massive machine type communication (mMTC) (section 2, 3, eMBB),
wherein the second channel coding scheme is notified to the terminal via information indicating the second channel coding scheme (section 2,  Alternative 1, the second channel coding scheme is considered to be Turbo or LDPC coding; the MCS is considered to be information on second channel coding because it triggers the switching between first and second channel coding), 
wherein the first base station is associated with a fifth generation (5G) communication system, and the second base station is associated with a fourth generation (4G) communication system (section 2, 3, SIB and L3 signaling, and data from eNnodeB either on turbo or LDPC coding as first or second channel coding scheme and in dual of LTE (4G) and NR (5G), LTE using turbo (encoding or decoding) and NR using combination turbo and LDPC (encoding or decoding)),
wherein the second channel coding scheme is different from the first channel coding scheme (section 2, 3, SIB and L3 signaling, and data from eNnodeB either on turbo or LDPC coding as first or second channel coding scheme and in dual of LTE (4G) and NR (5G), LTE using turbo (encoding or decoding) and NR using combination turbo and LDPC (encoding or decoding)) and each of the first channel (section 2, turbo or LDPC coding, Polar).
	However, R1-1608879 does not teach configured to transmit and receive signals to and from a second base station.
	But, KUBOTA in a similar or same field of endeavor teaches configured to transmit and receive signals to and from a second base station (fig. 2, par. 43, 48, communication between LTE base station 104C and 5G base station 104e).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KUBOTA in the system of R1-1608879 to share information between base stations.
The motivation would have been to provide compatibility and synch information between the base stations of the UE.
However, R1-1608879 and KUBOTA do not explicitly teach transmit information for a second channel coding scheme to the terminal, the second channel coding scheme determined based on the information for identifying the second channel coding scheme; wherein the information for identifying the second channel coding scheme includes first information indicating one of a coding scheme among the turbo code, the LDPC code and the polar code, second information on a code rate corresponding to a the coding scheme indicated by the first information.
But, XI et al. (US 20190140784) in a similar or same field of endeavor teaches transmit information for a second channel coding scheme to the terminal (par. 200), he (par. 200); wherein the information for identifying the second channel coding scheme includes first information indicating one of a coding scheme among the turbo code, the LDPC code and the polar code (table 2, par. 200, LDPC, TURBO, POLAR), second information on a code rate corresponding to the coding scheme indicated by the first information (table 2, par. 200, LDPC, TURBO, POLAR with corresponding rate).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by XI in the system of R1-1608879 and KUBOTA to provide signaling indicating to use turbo or LDPC.
The motivation would have been to provide network controlling the encoding or decoding to use and reduce the work on the terminal. 
However, R1-1608879 does not teach the information includes third information indicating one or more codes used among a plurality of codes according to the coding scheme.
But, TAKAHASHI et al. (US 20150264585) in a similar or same field of endeavor teaches the information includes third information indicating one or more codes used among a plurality of codes according to the coding scheme (par. 34, 35, the control information including coding rate information and the modulation or modulation coding scheme, which the corresponding turbo or LDPC is used).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to provide network further control of the MCS of the channel to optimize the resource and the quality of the channel. 
However, R1-1608879 does not explicitly teach wherein the second channel coding scheme is changed from the first channel coding scheme based on the service provided to the terminal.
But, TANG (US 20190115939) in a similar or same field of endeavor teaches wherein the second channel coding scheme is changed from the first channel coding scheme based on the service provided to the terminal (par. 79, 80, 95), wherein the service provided to the terminal includes at least one of an enhanced mobile broadband (eMBB), an ultra reliable and low latency communication (URLLC), or a massive machine type communication (mMTC) (par. 79, 97).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TANG in the system of R1-1608879, KUBOT, XI, and TAKAHASHI to determine coding scheme based on service.
The motivation would have been to meet requirement for transmitting different data. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1608879, KUBOTA et al. (US 20170064601), XI et al. (US 20190140784 with support by provisional app. 62334762 filed on 05/11/2016), TAKAHASHI et al. (US  as applied to claim 13 above, and further in view of XU et al. (US 20200083944 with foreign application 201510627206.1 filed on 09/25/2015).

Regarding claim 15, R1-1608879 teaches the first base station of claim 13, wherein the first channel coding scheme is configured in advance between the terminal and the first base station (section 2, Turbo coding as the default).
However, R1-1608879 does not teach wherein the information for identifying the second channel coding scheme is received via higher layer signaling.
But, XU et al. (US 20200083944) in a similar or same field of endeavor teaches wherein the information for identifying the second channel coding scheme is received via higher layer signaling (par. 81, higher layer configuration signaling message including channel coding type indication information indicates LDPC code, turbo code).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by XU in the system of R1-1608879 and KUBOTA, XI, and TAKAHASHI to provide high layer signaling indicating to use turbo or LDPC.
The motivation would have been to provide network controlling the encoding or decoding to use and reduce the work on the terminal. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        01/15/2022